Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Reasons for Allowance
Claim 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 1 in combination with the rest of the limitations of claim 1:
“while outputting audio content via the speaker, determine that the playback device should perform an equalization calibration of the playback device based on data from the accelerometer indicating that the playback device has been moved”
Additionally, while Hartung et al (US 2017/0215017 A1) teaches: Hartung fails to teach while outputting audio content via the speaker, determine that the playback device should perform an equalization calibration of the playback device based on data from the accelerometer indicating that the playback device has been moved.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Hartung fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 11 in combination with the rest of the limitations of claim 11:
“while outputting audio content via the at least one speaker, determining that the playback device should perform an equalization calibration of the playback device based on data from an accelerometer indicating that the playback device has been moved”
While Hartung et al (US 2017/0215017 A1) teaches: Hartung fails to teach while outputting audio content via the at least one speaker, determining that the playback device should perform an equalization calibration of the playback device based on data from an accelerometer indicating that the playback device has been moved.
Additionally, the prior art of record does not make obvious
In regard to claim 20, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 20 in combination with the rest of the limitations of claim 20:
“while outputting audio content via the speaker, determining that the playback device should perform an equalization calibration of the playback device based on data from an accelerometer indicating that the playback device has been moved”
While Hartung et al (US 2017/0215017 A1) teaches: Hartung fails to teach while outputting audio content via the speaker, determining that the playback device should perform an equalization calibration of the playback device based on data from an accelerometer indicating that the playback device has been moved.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Hartung fails to teach in combination with the rest of the limitations of the claim.
Claim 2-10, 12-19 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687